Citation Nr: 0003897	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-41 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic right 
shoulder disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1984 to 
January 1990 and subsequent service in the Army Reserve.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Oakland Regional 
Office (RO) February 1995 rating decision which denied 
service connection for right shoulder bursitis, bilateral 
hearing loss, and tinnitus.


FINDINGS OF FACT

1.  There is no current medical diagnosis of chronic right 
shoulder disability, and competent medical evidence does not 
show that any claimed right shoulder disability is related to 
service or right shoulder pain treated during service.

2.  The veteran's auditory thresholds at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz are 5, 0, 0, -5, and 10 decibels, 
respectively, in the right ear, and 5, 5, 0, 5, and 35 
decibels, respectively, on the left; his speech recognition 
ability is 100 percent correct, bilaterally.  

3.  There is no current medical diagnosis of tinnitus, and 
competent medical evidence does not show that the claimed 
tinnitus is related to active service or any noise exposure 
therein.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for chronic right shoulder disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's hearing is not a disability within the 
meaning of the applicable regulatory criteria.  38 C.F.R. 
§ 3.385 (1999).

3.  The veteran has not presented a well-grounded claim of 
service connection for tinnitus.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may also 
be allowed on a presumptive basis for arthritis and 
sensorineural hearing loss, if the pertinent disability 
becomes manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's DD Form 214 shows that his military 
occupational specialty during active service was cavalry 
scout.  The only available medical records during his active 
service period consist of a Physical Profile record dated in 
July 1988, showing that he was placed on temporary physical 
profile until September 1988 due to right shoulder pain.

The veteran contends that right shoulder bursitis was 
initially diagnosed and treated during active service; he 
indicated that his complete service medical records, 
documenting treatment for right shoulder disability, are 
missing.  When complete service medical records are 
unavailable, the obligation of the Board to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

The veteran's medical records during Army Reserve service 
include a December 1990 periodic medical examination report; 
at that time, he reported a history of painful or "trick" 
shoulder or elbow, but no pertinent clinical findings were 
recorded on examination.  No report or clinical findings 
referable to any right shoulder symptomatology or disability, 
hearing loss, or tinnitus were noted on quadrennial medical 
examination for reserve purposes in April 1992; on 
examination, left ear hearing acuity at 4,000 Hertz was 35 
decibels (the thresholds at all other pertinent frequencies 
were 15 decibels or less).

On VA medical examination in April 1994, the veteran 
indicated that he was exposed to artillery noise in service 
resulting in bilateral hearing loss and tinnitus, noting that 
high frequency hearing loss was initially documented in 
service.  He indicated that he experienced right shoulder 
pain while performing push-ups in service in 1988; 
reportedly, right shoulder bursitis was diagnosed and treated 
on one or two occasions with cortisone injections.  He 
indicated that he continued to experience right shoulder 
impairment, but denied receiving ongoing treatment.  On 
examination, range of motion of the right shoulder was 
reduced and the lateral deltoid was tender to palpation, but 
there was no evidence of external deformity and X-ray study 
of the shoulder was normal.  History of right shoulder 
bursitis with complaints of pain and impaired motion was 
diagnosed.  

On VA audiological examination in April 1994, auditory 
thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
5, 0, 0, -5, and 10 decibels, respectively, in the right ear, 
and 5, 5, 0, 5, and 35 decibels, respectively, in the left 
ear; speech recognition ability was 100 percent correct, 
bilaterally.  It was indicated by the audiologist that the 
veteran's hearing was normal, bilaterally.

Medical records from California Chiropractic reveal that the 
veteran sustained low back trauma while moving "a lot of 
boxes" in July 1995, resulting, in pertinent part, in right 
shoulder pain.  On initial examination on July 14, 1995, he 
reported having right shoulder crepitus and indicated that 
right shoulder bursitis was initially diagnosed in service; 
he did not report any history of injury or surgery involving 
the right shoulder.  Rotator cuff syndrome was diagnosed and 
prognosis for recovery was indicated as "favorable."  On 
examination on September 5, 1995, it was indicated that right 
shoulder abduction was still reduced and right rotator cuff 
(syndrome) was diagnosed; he was instructed on appropriate 
exercises to increase the range of motion and decrease pain.  
On follow-up examination on September 29, 1995, no subjective 
complaints or objective findings referable to the right 
shoulder were indicated.  

Based on the foregoing, the Board finds that the claims of 
service connection for chronic right shoulder disability, 
bilateral hearing loss, and tinnitus are not well grounded.  
As indicated above, the veteran's complete service medical 
records are unavailable; thus, the Board has a heightened 
obligation to explain its findings and conclusions.  See 
O'Hare, 1 Vet. App. at 367.  The veteran is competent to 
indicate that he received medical treatment due to right 
shoulder pain in service, and that he was exposed to noise 
during service resulting in decreased ability to hear and 
ringing in the ears (tinnitus); his credibility in that 
regard is not challenged, and his contention regarding in-
service treatment for right shoulder pain is supported by 
July 1988 Physical Profile record; although he was placed on 
temporary physical profile due to right shoulder pain in 
service, there is no indication that the pain was caused by a 
chronic disability.  Moreover, the claims file contains 
portions of medical records from his service in the Army 
Reserve and includes a December 1990 periodic medical 
examination report (dated within a few months after 
separation from active service).  Although he reported a 
history of recurrent shoulder or elbow pain on examination in 
December 1990, chronic disability involving that shoulder was 
not identified on medical examination. 

The Board notes that the veteran complained of right shoulder 
pain and impaired range of motion on VA medical examination 
in April 1994 and during private treatment between July and 
September 1995; although the VA examiner suggested in April 
1994, that the veteran complained of right shoulder pain and 
impaired motion, only a history of right shoulder bursitis 
was indicated; objective evidence of disability or impairment 
involving the shoulder was not shown by X-ray evidence.  
Although he is shown to have had chiropractic treatment for 
right shoulder pain in 1995 and having a history of diagnosis 
of right shoulder bursitis during service, the treating 
physician did not suggest that symptoms/impairment referable 
to the right shoulder in 1995 were in any way related to the 
reported diagnosis of right shoulder bursitis in service.  
Moreover, although right shoulder rotator cuff syndrome was 
diagnosed in July and on September 5, 1995, chronic right 
shoulder disability was not evident during follow-up 
treatment on September 29, 1995, or indeed at any time 
thereafter.  Absent evidence of current disability involving 
the right shoulder, the claim must be denied as not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability there can be 
no valid claim).

With regard to the claimed hearing loss, the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be 
considered to be a disability for VA service connection 
compensation purposes when the auditory threshold level in 
any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  

Although the veteran's military occupational specialty 
(cavalry scout) during active service is not inconsistent 
with exposure to the noise of artillery fire, the medical 
evidence of record does not show that any such exposure 
resulted in hearing loss disability or tinnitus.  The Board 
notes that a 35-decibel loss at 4,000 Hertz in the left ear 
was noted on medical examination during his reserve service 
in April 1992 and on VA audiological examination in April 
1994; however, such decreased hearing acuity does not 
constitute a disability for which service connection may be 
granted under 38 C.F.R. § 3.385.  Most importantly, VA 
audiological examination was performed in April 1994 and 
hearing loss or tinnitus were not diagnosed at that time (the 
Board notes that hearing loss with constant tinnitus was 
indicated on VA medical examination in April 1994 but the 
reader was referred to review audiological examination 
report; such report failed to confirm the presence of hearing 
loss or tinnitus disabilities).  Thus, absent evidence of 
current hearing loss or tinnitus disability, as defined by 
law above, the claims must be denied as not well grounded.  
See Brammer, 3 Vet. App. 223 (in the absence of proof of a 
present disability there can be no valid claim).

The Board is mindful of the veteran's own contentions that he 
has chronic right shoulder, hearing loss, and tinnitus 
disabilities, and that such disabilities were incurred during 
service.  However, he is a lay person and as such is not 
competent to make a medical diagnosis or provide the 
etiological link between in-service right shoulder symptoms 
or noise exposure and any current right shoulder disability 
and hearing loss with tinnitus.  See Grivois, 6 Vet. 
App. at 140, citing Espiritu, 2 Vet. App. at 494.  Although 
he is competent to indicate that he was treated for right 
shoulder pain in service and that he was exposed to artillery 
noise while in service, competent medical evidence is 
required for the showing of a nexus between any in-service 
symptomatology and/or trauma and current chronic disability.  
See Libertine, 9 Vet. App. at 522.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claims.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).


ORDER

Service connection for chronic right shoulder disability is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

